  Case 1:20-cr-00016-VM Document 13 Filed 07/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    July 13, 2020
UNITED STATES OF AMERICA

              —— against ——

EDDIE WISE,                                   20 CR 16(VM)

                               Defendant.         ORDER


VICTOR MARRERO, United States District Judge.

     Defendant requests, with consent of the government, that
the status conference for the above-named defendant currently
scheduled for July 17, 2020, be adjourned. (See Dkt. No. 12.)
The conference shall be rescheduled for Thursday, August 20,
2020, at 12:00 p.m.
     Both the government and counsel for the defendant consent
to an exclusion of the adjourned time from the Speedy Trial
Act to August 20, 2020.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations.         This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice.      The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial.     This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       13 July 2020


                                       __________________________
                                       ____
                                       __ ___
                                            _ __
                                               __
                                                _______
                                                      ___
                                                        ____
                                                          ____
                                                             __
                                                              ____
                                                                 ____
                                                                    __
                                              Victor
                                              Vi
                                               ict or Marrero
                                                 ctor Maar
                                                         r
                                                         rre
                                                           rero
                                                           rero
                                                           re o
                                                  U.S.D.J.
                                                  U.S.D
                                                   .S
                                                    S.D
                                                      D.J
                                                        .J.
                                                         J.
